DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 18 July 2022

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (U.S. Pub. 2016/0086977) in view of Cho et al. (U.S. Pub. 2015/0060893).
Claim 1:  Go et al. discloses a display device comprising:
a display substrate (101, 204, 205, 208, 209, OLED, and 222; Fig. 2, paragraphs 37, 43, 45 and 57) comprising a base substrate (101; Fig. 2, paragraph 37) including a display area (AA; Fig. 2, paragraph 37) and a non-display area (CA and CSA; Fig. 2, paragraph 37), a circuit layer (204, 205, 208 and 209; Fig. 2, paragraph 43) on the base substrate (101), light emitting elements (OLED; Fig. 2, paragraph 45) on the circuit layer (204, 205, 208 and 209) and overlapping the display area (AA), and a pixel defining layer (222; Fig. 2, paragraph 57) on the circuit layer (204, 205, 208 and 209) and in which openings (openings in 222 in which OLED are in; Fig. 2) corresponding to the light emitting elements (OLED) are defined;
an encapsulation substrate (102; Fig. 2, paragraph 37) over the display substrate (101, 204, 205, 208, 209, OLED, and 222); and
a sealing member (500; Fig. 2, paragraph 68) coupling the display substrate (101, 204, 205, 208, 209, OLED, and 222) and the encapsulation substrate (102) and non-overlapping the display area (AA),
wherein the pixel defining layer (222) comprises an edge portion (leftmost 222) overlapping the non-display area (CA and CSA), and a central portion (rightmost 222) overlapping the display area (AA), and the sealing member (500) comprises:
a first portion (inner portion and outer portion; see annotated Fig. 2 below) comprising an inner portion (inner portion; see annotated Fig. 2 below) between the display substrate (101, 204, 205, 208, 209, OLED, and 222) and the encapsulation substrate (102) and overlapping the edge portion (leftmost 222) of the pixel defining layer (222), and an outer portion (outer portion; see annotated Fig. 2 below) extending from the inner portion (inner portion) and located outside the inner portion (inner portion); and
a second portion (second portion; see annotated Fig .2 below) between the outer portion (outer portion) and the display substrate (101, 204, 205, 208, 209, OLED, and 222) and spaced apart from the edge portion (leftmost 222) of the pixel defining layer (222).
Go et al. appears not to explicitly disclose the first portion and the second portion define an interface.
Cho et al., however, discloses a sealing member (310a; Fig. 6, paragraph 102) having a first portion (311; Fig. 6, paragraph 102) and a second portion (313; Fig. 6, paragraph 102), wherein the first portion (311) and the second portion (313) define an interface (interface between 311 and 313) in order for the display to have a substantially uniform thickness (paragraph 111).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. with the disclosure of Cho et al. to have made the first portion and the second portion define an interface in order for the display to have a substantially uniform thickness.

    PNG
    media_image1.png
    708
    864
    media_image1.png
    Greyscale

Claim 4:  Go et al. in view of Cho et al. discloses the display device of claim 1, and Go et al. further discloses wherein the base substrate (101) is parallel to a plane defined by a first direction (horizontal direction in Fig. 2) and a second direction (direction into and out of the page in Fig. 2) crossing the first direction (horizontal direction), and the first portion (inner portion and second portion) has a width greater than a width of the second portion (second portion) on the plane.
Claim 9:  Go et al. in view of Cho et al. discloses the display device of claim 1, and Go et al. further discloses wherein the sealing member (500) is directly disposed on a bottom surface (bottom surface of 102) of the encapsulation substrate (102), and a pattern (pattern of 500 that contacts the bottom surface of 102) is defined in a contact area of the bottom surface (bottom surface of 102) of the encapsulation substrate (102) which contacts the sealing member (500) (Fig. 2).
Claim 15:  Go et al. in view of Cho et al. discloses the display device of claim 1, and Go et al. further discloses wherein the encapsulation substrate (102) comprises glass (paragraph 67).
Claim 17:  Go et al. discloses a display device comprising: 
a display substrate (101, 219, OLED, and 222; Fig. 2, paragraphs 37, 39, 45, 57 and 65) comprising a base substrate (101; Fig. 2, paragraph 37) including a display area (AA; Fig. 2, paragraph 37) and a non-display area (CA and CSA; Fig. 2, paragraph 37), a voltage supply electrode (219; Fig. 2, paragraph 39) on the non-display area (CA and CSA), a light emitting element (OLED; Fig. 2, paragraph 45) electrically connected to the voltage supply electrode (219; paragraph 65) and located on the display area (AA), and an organic spacer (222; Fig. 2, paragraphs 57) overlapping the voltage supply electrode (223); 
an encapsulation substrate (102; Fig. 2, paragraph 37) over the display substrate (101, 219, OLED, and 222); and 
a sealing member (500; Fig. 2, paragraph 68) coupling the display substrate (101, 219, OLED, and 222) and the encapsulation substrate (102), 
wherein the sealing member (500) comprises: 
a first portion (first portion; see annotated Fig. 2 below) between the display substrate (101, 219, OLED, and 222) and the encapsulation substrate (102), the first portion (first portion) overlapping the organic spacer (222) and comprising a side surface (left side surface of first portion) that is aligned with a side surface (left side surface of 101) of the display substrate (101, 219, OLED, and 222) in a plan view as viewed along a thickness direction of the display substrate (101, 219, OLED, and 222); and 
a second portion (second portion; see annotated Fig. 2 below) between the first portion (first portion) and the display substrate (101, 219, OLED, and 222) and comprising a side surface (left side surface of the second portion) aligned with the side surface (left side surface of 101) of the display substrate (101, 219, OLED, and 222) in the plan view and a second side surface (right side surface of the second portion in contact with left side surface of element 240) opposite the first side surface (left side surface of the second portion) and spaced apart from the organic spacer (222).
Go et al. appears not to explicitly disclose the first portion and the second portion define an interface.
Cho et al., however, discloses a sealing member (310a; Fig. 6, paragraph 102) having a first portion (311; Fig. 6, paragraph 102) and a second portion (313; Fig. 6, paragraph 102), wherein the first portion (311) and the second portion (313) define an interface (interface between 311 and 313) in order for the display to have a substantially uniform thickness (paragraph 111).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. with the disclosure of Cho et al. to have made the first portion and the second portion define an interface in order for the display to have a substantially uniform thickness.

    PNG
    media_image2.png
    708
    864
    media_image2.png
    Greyscale


Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. in view of Cho et al. as applied to claim 1 above, and further in view of Park (U.S. Pub. 2007/0176549).
Claim 2:  Go et al. in view of Cho et al. discloses the display device of claim 1.
Go et al. in view of Cho et al. appears not to explicitly disclose the first portion of the sealing member has a thickness of about 0.5 µm or more and about 2 µm or less, and a sum of thicknesses of the first portion and the second portion of the sealing member is about 2.5 µm or more and about 10 µm or less.
Park, however, discloses a first portion (upper portion) of a sealing member (1071) can have a thickness of about 2 µm to about 30 µm (paragraph 41) and a sum thickness of the first portion (upper portion) and a second portion (lower portion) of a sealing member (1071) can be about 2 µm to about 30 µm (paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. in view of Cho et al. with the disclosure of Park to have made the first portion of the sealing member has a thickness of about 0.5 µm or more and about 2 µm or less, and a sum of thicknesses of the first portion and the second portion of the sealing member is about 2.5 µm or more and about 10 µm or less in order to protect the surrounding elements and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 16:  Go et al. in view of Cho et al. discloses the display device of claim 1.
Go et al. in view of Cho et al. appears not to explicitly disclose a contact surface between the first portion and the encapsulation substrate has a width of about 300 µm or more and about 700 µm or less.
Park, however, discloses a contact surface (contact between 1061 and 1071) between the first portion (upper portion of 1071; Fig. 6D, paragraph 40) and the encapsulation substrate (1061; Fig. 6D, paragraph 40) has a width of about 500 µm to about 1500 µm.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. in view of Cho et al. with the disclosure of Park to have made a contact surface between the first portion and the encapsulation substrate has a width of about 300 µm or more and about 700 µm or less in order to protect the surrounding elements and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. in view of Cho et al. as applied to claim 1 above, and further in view of Munekata (U.S. Pub. 2006/0125392).
Claim 6:  Go et al. in view of Cho et al. discloses the display device of claim 1.
Go et al. in view of Cho et al. appears not to explicitly disclose the first portion comprises at least one of an alkali metal atom and an alkali metal positive ion.
Munekata, however, discloses the first portion (upper portion of 310b) comprises an alkali metal atom (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. in view of Cho et al. with the disclosure of Munekata to have made the first portion comprise an alkali metal atom in order to protect the surrounding elements.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. in view of Cho et al. as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. 2011/0303943).
Claim 7:  Go et al. in view of Cho et al. discloses the display device of claim 1.
Go et al. in view of Cho et al. appears not to explicitly disclose a difference between thermal expansion coefficients of the first portion and the encapsulation substrate is about 5% or less
Lee et al., however, discloses the first portion (411; paragraph 58) and the encapsulation substrate (120; paragraph 63) having the same CTE (paragraph 63) in order to prevent cracking (paragraph 58).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. in view of Cho et al. with the disclosure of Lee et al. to have made a difference between thermal expansion coefficients of the first portion and the encapsulation substrate is about 5% or less in order to prevent cracking
Claim 8:  Go et al. in view of Cho et al. discloses the display device of claim 1.
Go et al. in view of Cho et al. appears not to explicitly disclose the second portion comprises a material having an elastic modulus less than that of a material of the first portion.
Lee et al., however, discloses the second portion (412; paragraph 62) comprises a material having an elastic modulus less than that of a material of the first portion (411; paragraph 62) in order to prevent deformation (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. with the disclosure of Lee et al. to have made the first portion and the second portion define an interface in order to prevent permeation of external impurities; and a difference between thermal expansion coefficients of the first portion and the encapsulation substrate is about 5% or less in order to prevent cracking; and the second portion comprises a material having an elastic modulus less than that of a material of the first portion in order to prevent deformation.
Go et al. in view of Lee et al. discloses the display device of claim 5, and further discloses wherein the second portion (412) comprises a material having an elastic modulus less than that of a material of the first portion (411) (Lee et al., prima facie case of obviousness as stated above).

Claims 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. in view of Cho et al. as applied to claim 1 above, and further in view of Oh et al. (U.S. Pub. 2007/0159094).
Claim 10:  Go et al. in view of Cho et al. discloses the display device of claim 1.
Go et al. in view of Cho et al. appears not to explicitly disclose a coating layer directly disposed on a bottom surface of the encapsulation substrate, wherein the first portion of the sealing member contacts a bottom surface of the coating layer, and a pattern is defined in a contact area of the bottom surface of the coating layer which contacts the sealing member.
Oh et al., however, discloses a coating layer (140; Fig. 4, paragraph 42) directly disposed on a bottom surface (bottom surface of 150) of the encapsulation substrate (150; Fig. 4, paragraph 41), wherein the first portion (upper portion of 135) of the sealing member (135; Fig. 4, paragraph 41) contacts a bottom surface (bottom surface of 140) of the coating layer (140), and a pattern (pattern of area where bottom surface of 140 contacts 135) is defined in a contact area (area where bottom surface of 140 contacts 135) of the bottom surface (bottom surface of 140) of the coating layer (140) which contacts the sealing member (135) in order to prevent permeation of moisture and oxygen (paragraph 42)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. in view of Cho et al. with the disclosure of Oh et al. to have made a coating layer directly disposed on a bottom surface of the encapsulation substrate, wherein the first portion of the sealing member contacts a bottom surface of the coating layer, and a pattern is defined in a contact area of the bottom surface of the coating layer which contacts the sealing member in order to prevent permeation of moisture and oxygen.
Claim 13:  Go et al. in view of Cho et al. in view of Oh et al. discloses the display device of claim 10, and Oh et al. further discloses the coating layer (140) comprises at least one of silicon oxide, nitric oxide, metal, and metallic oxide (paragraph 43).
Claim 14:  Go et al. in view of Cho et al. in view of Oh et al. discloses the display device of claim 10, and further discloses wherein the first portion (upper portion of 135) of the sealing member (135) contacts a bottom surface (bottom surface of 140) of the coating layer (140), and 
a pattern (pattern of area where bottom surface of 140 contacts 135) is defined in a contact area (area where bottom surface of 140 contacts 135) of the bottom surface (bottom surface of 140) of the coating layer (140) which contacts the sealing member (135) (Oh et al., prima facie case of obviousness as stated above).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. in view of Cho et al. in view of Oh et al. as applied to claim 10 above, and further in view of Ota (U.S. Pub. 2011/0133637).
Claim 11:  Go et al. in view of Cho et al. in view of Oh et al. discloses the display device of claim 10, and Oh et al. further discloses wherein the coating layer (140) comprises a first coating portion (portion of 140 in W2) overlapping the non-display area (W2; Fig. 4, paragraph 39) and a second coating portion (portion of 140 in DP) overlapping the display area (DP; Fig. 4, paragraph 39).
Go et al. in view of Cho et al. in view of Oh et al. appears not to explicitly disclose the second coating portion overlapping the display area has a light transmittance of about 90% or more.
Ota, however, discloses the second coating portion (portion of 4a directly above 3) having a light transmittance of about 97% (paragraph 84).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. in view of Cho et al. in view of Oh et al. with the disclosure of Ota to have made the second coating portion have a light transmittance of about 97% in order to have better light extraction from the device.  Go et al. in view of Oh et al. in view of Ota would therefore disclose the second coating portion overlapping the display area has a light transmittance of about 90% or more.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. in view of Cho et al. in view of Oh et al. in view of Ota as applied to claim 11 above, and further in view of Park (U.S. Pub. 2007/0176549).
Claim 12:  Go et al. in view of Cho et al. in view of Oh et al. in view of Ota discloses the display device of claim 11.
Go et al. in view of Cho et al. in view of Oh et al. in view of Ota appears not to explicitly disclose a sum of a thickness of the first portion of the sealing member and a thickness of the coating layer contacting the first portion is about 0.5 um or more and about 2 um or less, and a sum of thicknesses of the first portion, the second portion, and the coating layer is about 3 um or more and about 10 um or less.
Park, however, discloses a sum of a thickness of the first portion (middle portion of 1071) of the sealing member (1071) and a thickness of the coating layer (upper portion of 1071) contacting the first portion (middle portion of 1071) can have a thickness of about 2 µm to about 30 µm (paragraph 41), and a sum of thicknesses of the first portion (middle portion of 1071), the second portion (lower portion of 1071), and the coating layer (upper portion of 1071) can have a thickness of about 2 µm to about 30 µm (paragraph 41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Go et al. in view of Cho et al. in view of Oh et al. in view of Ota with the disclosure of Park to have made a sum of a thickness of the first portion of the sealing member and a thickness of the coating layer contacting the first portion is about 0.5 um or more and about 2 um or less, and a sum of thicknesses of the first portion, the second portion, and the coating layer is about 3 um or more and about 10 um or less in order to protect the surrounding elements and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815